Dismissed and Opinion filed August 21, 2003








Dismissed and Opinion filed August 21, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00389-CV
____________
 
MARIA JOSEFA MARTINEZ, Appellant
 
V.
 
THE LIONS EYE BANK OF HOUSTON, TEXAS, Appellee
 

 
On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 00-46855
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed March 7, 2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On July 22, 2003, notification was transmitted to all parties
of the Court's intent to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment. 
See Tex. R. App. P. 37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed August 21, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.